Citation Nr: 0410318	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  02-18 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to an initial compensable rating for residuals of 
left inguinal herniorrhaphy, including scarring.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel

INTRODUCTION

The veteran served on active duty for training from June 1965 to 
November 1965.  He also had subsequent service with the Army 
National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision by the RO.  

The Board is remanding this appeal to the RO via the Appeals 
Management Center in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an opportunity 
for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 
C.F.R. § 20.700 (2003), a hearing on appeal before the Board will 
be granted if a veteran expresses a desire to appear in person.  

In a March 4, 2004 letter, the veteran was informed that the Board 
would be considering the issue of the timeliness of his 
substantive appeal in his claim.  The veteran returned his 
response statement, dated March 12, 2004, and requested that his 
case be returned to the RO in order that he could present oral 
testimony at a hearing before a member of the Board to be held at 
the local VA RO, regarding this question of the Board's 
jurisdiction.  

Accordingly, the Board remands this case to the RO for the 
following action:

The veteran should be scheduled to appear at a hearing before a 
Veterans Law Judge at the RO.  

The purpose of this remand is to ensure due process of law.  No 
action by the veteran is required, until he is so notified.  The 
veteran has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the CAVC.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





